          Case 2:17-cv-04540-WB Document 90 Filed 12/17/18 Page 1 of 3



                       IN UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA and
 STATE OF NEW JERSEY,

                               Plaintiffs,

                       v.                                    No. 2:17-cv-04540-WB

 DONALD J. TRUMP, in his official capacity as
 President of the United States; ALEX M. AZAR II, in
 his official capacity as Secretary of Health and Human
 Services; UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES; STEVEN T.
 MNUCHIN, in his official capacity as Secretary of the
 Treasury; UNITED STATES DEPARTMENT OF THE
 TREASURY; RENE ALEXANDER ACOSTA, in his
 official capacity as Secretary of Labor; UNITED
 STATES DEPARTMENT OF LABOR; and UNITED
 STATES OF AMERICA.

                               Defendants.


                     MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Commonwealth of

Pennsylvania and State of New Jersey, by and through their undersigned counsel, hereby file this

Motion for a Preliminary Injunction, requesting that this Court enter an Order enjoining

Defendants Donald J. Trump, President of the United States; Alex M. Azar II, Secretary of the

United States Department of Health and Human Services; the United States Department of

Health and Human Services; Steven T. Mnuchin, Secretary of the United States Department of

the Treasury; the United States Department of the Treasury; Rene Alexander Acosta, Secretary

of the United States Department of Labor; the United States Department of Labor; and the

United States of America; and their agents, designees, and subordinates, as well as any person
            Case 2:17-cv-04540-WB Document 90 Filed 12/17/18 Page 2 of 3



acting in concert or participation with them, from enforcing the following Final Rules (the

“Rules”):

   a) Religious Exemptions and Accommodations for Coverage of Certain Preventive Services

       Under the Affordable Care Act (issued in interim form Oct. 6, 2017, and in final form

       Nov. 7, 2018); and

   b) Moral Exemptions and Accommodations for Coverage of Certain Preventive Services

       Under the Affordable Care Act (issued in interim form Oct. 6, 2017, and in final form

       Nov. 7, 2018)

As set forth in the contemporaneously filed Memorandum of Law in Support of Plaintiffs’

Motion for a Preliminary Injunction, Plaintiffs satisfy the necessary requirements to establish

that injunctive relief is warranted. Plaintiffs will show that:

       1.      They are likely to succeed on the merits of their claim that the Rules are unlawful.

The Rules purport to authorize employers and other providers of group health coverage to

exempt themselves from the legal requirement that they provide coverage for contraceptive

services without cost-sharing requirements. They are both procedurally and substantively

defective, having been issued in violation of the Administrative Procedure Act, the Affordable

Care Act, Title VII of the Civil Rights Act and the Pregnancy Discrimination Act, the equal

protection guarantee of the Fifth Amendment, and the Establishment Clause of the First

Amendment.

       2.      The Rules will cause irreparable harm to the Commonwealth of Pennsylvania, the

State of New Jersey, and their citizens. They will impose costs on Plaintiffs, which are

unrecoverable in any subsequent action. These will include costs associated with providing

necessary contraceptive care to women who are denied it, and costs associated with treating



                                                   2
            Case 2:17-cv-04540-WB Document 90 Filed 12/17/18 Page 3 of 3



health conditions experienced by women who are unable to obtain contraceptive care. The Rules

will jeopardize the health of Plaintiffs’ female citizens and will impose additional costs on these

women and their families, thus causing harm to Plaintiffs’ interest in protecting the health,

safety, and well-being of their citizens. All of these injuries are the result of Defendants’ actions.

       3.      The balance of equities weighs in favor of an injunction. Plaintiffs will suffer

serious and irreparable harm in the absence of an injunction. Defendants, by contrast, will not

suffer any meaningful harm as a result of an injunction.

       4.      The public interest strongly favors an injunction. Women will face serious

medical and financial injury if an injunction is not issued, and Plaintiffs will suffer direct

financial harm, including harm to several vital health programs they fund.

       This Motion is supported by the contemporaneously filed Memorandum of Law, the

accompanying declarations and exhibits, Plaintiffs’ Amended Complaint, and any additional

submissions that may be considered by the Court.

 December 17, 2018                                    Respectfully submitted,

 GURBIR S. GREWAL                                     JOSH SHAPIRO
 Attorney General of New Jersey                       Attorney General
 GLENN J. MORAMARCO                                   Commonwealth of Pennsylvania
 Assistant Attorney General
 ELSEPTH FAIMAN HANS                                   /s/ Michael J. Fischer
 Deputy Attorney General                              MICHAEL J. FISCHER
 KIMBERLY A. CAHALL                                   Chief Deputy Attorney General
 Deputy Attorney General                              AIMEE D. THOMSON
 New Jersey Attorney General’s Office                 Deputy Attorney General
 Richard J. Hughes Justice Complex                    Office of Attorney General
 25 Market Street                                     1600 Arch Street
 Trenton, NJ 08625                                    Suite 300
 (609) 376-3235                                       Philadelphia, PA 19103
 Glenn.Moramarco@law.njoag.gov                        (215) 560-2171
                                                      mfischer@attorneygeneral.gov




                                                  3
